         Case 1:19-po-00227-CWD Document 9 Filed 10/07/19 Page 1 of 2



Jeffrey Brownson
Idaho State Bar No. 7474
LAW OFFICE OF JEFFREY BROWNSON
223 North 6th Street, Suite 215
Boise, Idaho 83702
(208) 342-5800
(208) 437-8041 (fax)
jb@jeffreybrownsonlaw.com

Attorney for the Defendant

                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,


              Plaintiff,                         CASE NO. CR-19-00227-S-CWD

vs.
                                                 DEFENDANT’S NOTICE OF INTENT TO
ROBERT B. BASHAM,                                PLEAD GUILTY


              Defendant.



       Defendant Robert Basham, through his attorney, hereby notifies the Court that he intends

to plead guilty pursuant to a forthcoming pretrial diversion agreement with the Government.

       DATED this 7th day of October 2019.

                                                   /s/ Jeffrey Brownson




1•      DEFENDANT’S NOTICE OF INTENT TO PLEAD GUILTY
          Case 1:19-po-00227-CWD Document 9 Filed 10/07/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of October 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

       Raymond E. Patricco
       Assistant United States Attorney
       Office of the United States Attorney
       Washington Group Plaza, IV
       800 East Park Blvd., Ste. 600
       Boise, ID 83712
       raymond.patricco@usdoj.gov

                                                      /s/ Jeffrey Brownson




2•      DEFENDANT’S NOTICE OF INTENT TO PLEAD GUILTY
